Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donniel Woods appeals the district court’s orders dismissing his complaint without prejudice for failure to state a claim on which relief could be granted, and denying reconsideration of that order. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. Rule 34(b). Woods’ brief fails to challenge the district court’s dispositive conclusion that his complaint failed to state a claim on which relief could be granted. In addition, Woods alleges no error committed by the district court in denying reconsideration of that order. Accordingly, we affirm the orders of the district court, and deny Woods’ motions for discovery. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the deci-sional process.

AFFIRMED.